DETAILED ACTION
	Claims 1-29 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “…a processor coupled to a drilling rig system…” should read as “…a processor coupled to [[a]] the drilling rig system …”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “…a) obtaining, by the control system, data associated with the fluid added to a borehole being drilled…” should read as “…a) obtaining, by [[a]] the control system, data associated with the fluid added to [[a]] the borehole being drilled…”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “…obtaining, by a control system, data associated with the fluid added to a borehole being drilled…” should read as “…obtaining, by a control system, data associated with the fluid added to [[a]] the borehole being drilled…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US Publication 2015/0211350 A1; herein “Norman”) in view of Abbassian et al. (US Publication 2016/0053604 A1; herein “Abbassian”).

	In regards to claim 1, Norman discloses: A control system for controlling the drilling of a borehole by a drilling rig system (at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”), the system comprising: 
	a processor coupled to the drilling rig system (at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”); and 
	a memory coupled to the processor (at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”), wherein the memory comprises instructions executable by the processor for performing the following: 
	a) obtaining, by the control system, data associated with the fluid added to the borehole being drilled (at least paragraphs [0077-0083] introduces "fluids (e.g., base oil) to compensate for volume losses due to, among other things, cuttings displacement, losses to the formation, losses due to waste volume generated, solids degradation, and evaporative losses, is added to the active mud... programmable logic controller (PLC), can be utilized to automatically adjust the fluids content in the active mud"), fluid exiting the borehole, and a volume of solids exiting the borehole (at least paragraphs [0077-0083] introduces "measurements be calibrated against well bore flow conditions to assure... balance between the fluid entering the well in relation to the fluid exiting", "calculating the relative amounts of HGS & LGS going into the well and exiting the well"); 
	b) obtaining, by the control system, data associated with the borehole and the volume of rock drilled (at least paragraphs [0026, 0077-0083] introduces "drilling... penetrates the formation" and "rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history... continuously obtained solids data, wellbore... efficiency can be estimably determined"); 
	c) determining, by the control system, whether a difference between the solids exiting the borehole and the volume of rock drilled exists and, if so, a value for the difference (at least paragraphs [0026, 0077-0083] introduces “in fifth calculation step, the relative amount of solids ‘percentage solids’... is calculated. The percentage solids is calculated using the percentage... obtained in the fourth determination ... The percentage solids is reported as volume %" and "rock excavated during a drilling interval can be estimated”; “…from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”); 
	d) determining, by the control system, whether the value of the difference is within a target range therefor (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “In an embodiment of a method of the present invention, continuously obtained solids concentration information is utilized to monitor and control the process in a manner that avoids having to resort to such costly remedial measures. In one embodiment, if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”); 
	e) determining, by the control system, whether one or more first adjustments to one or more drilling parameters are indicated and, if so, sending one or more control signals to one or more components of the drilling rig system to make the one or more first adjustments (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “In an embodiment of a method of the present invention, continuously obtained solids concentration information is utilized to monitor and control the process in a manner that avoids having to resort to such costly remedial measures. In one embodiment, if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”); and 
	f) determining, by the control system, whether one or more second adjustments to one or more drilling parameters are indicated and, if so, sending one or more control signals to one or more of the drilling rig system components to make one or more second adjustments (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “In an embodiment of a method of the present invention, continuously obtained solids concentration information is utilized to monitor and control the process in a manner that avoids having to resort to such costly remedial measures. In one embodiment, if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).
	However, Norman appears to be silent in regards to: b) obtaining, by the control system, data associated with the rate of penetration (ROP) of the borehole and the volume of rock drilled;
	e) if the value of the difference indicates a difference by which the volume of solids exiting the borehole and the volume of rock drilled falls below the target range, then determining, by the control system, whether one or more first adjustments to one or more drilling parameters are indicated and, if so, sending one or more control signals to one or more components of the drilling rig system to make the one or more first adjustments to thereby increase the volume of solids exiting the borehole relative to the volume of rock drilled; and 
	f) if the value of the difference by which the volume of the solids exiting the borehole and the volume of rock drilled exceeds the target range, then determining, by the control system, whether one or more second adjustments to one or more drilling parameters are indicated to increase the ROP and, if so, sending one or more control signals to one or more of the drilling rig system components to make one or more second adjustments to thereby increase ROP.
	Nonetheless, the teachings of Abbassian is from the same field of endeavor and used to solve the same problem, as drilling operations disclosed therein is directed to be monitored and managed via a control system for performance purposes. Abbassian discloses: “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…” (at least paragraph [0108]). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Norman to include for the solids introduced in the wellbore annulus to be controlled/adjusted via the rate of penetration of the drilling assembly during drilling operation(s) taught by Abbassian to allow for monitoring and managing the performance (i.e. hole cleaning and wellbore stability) of drilling operations (at least abstract and paragraph [0002, 0108]). 	Furthermore, since Abbassian introduces that hole cleaning effectiveness has a direct correlation to at least the rate of penetration during drilling operation(s), one of ordinary skill in the art would find it obvious from a finite number of solutions to either increase or decrease the rate of penetration to meet the optimal performance (See MPEP 2143, Section I, Subsection E). 

	In regards to claim 2, Normal further discloses: instructions for repeating (a) - (f) a plurality of times during drilling of the borehole (at least abstract and paragraphs [0076-0077] introduces “…a well drilling process may be monitored and/or controlled utilizing continuously obtained drilling fluid characteristic information. As used herein to describe the inline analyses performed by on-line instruments, and/or the information/data obtained or derived therefrom, the terms "continuous" and "continuously" include sensing, measuring, calculating and/or performing other functions on a constant basis, a substantially constant basis (e.g., at the maximum repetitive capabilities of the instrument), or a repetitive intermittent basis”).

	In regards to claim 3, Norman further discloses: instructions for providing an alert signal if the value of the difference falls below a threshold value therefor (at least paragraphs [0076-0077] introduces “determinations made using the obtained drilling fluid characteristic information, and/or calculations described herein or otherwise known, allow for estimation regarding drilling fluid properties or qualities, and/or drilling operation performance, conditions, situations, or events. In various embodiments, continuously obtained data is communicated to a drill crew. This communication may be in the form of electronic notification, alert, or alarm (e.g., via computer), and/or non-computerized notification, alert, or alarm, including but not limited to, visual, audial, and mechanical events” “…from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”). Abbassian further discloses: instructions if the value of the difference falls below a threshold value therefor (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”).

	In regards to claim 4, Norman further discloses: instructions wherein the one or more first adjustments and the one or more second adjustments comprise instructions for adjusting (at least paragraphs [0076-0077] introduces “if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”). Abbassian further discloses: instructions wherein the one or more first adjustments and the one or more second adjustments comprise instructions for adjusting at least one of ROP, WOB, mud flow rate, torque applied to a drill string, differential pressure, and adding one or more additives to drilling mud (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”).

	In regards to claim 5, Norman further discloses: wherein the instructions further comprise instructions for causing at least one drilling parameter to be modified (at least paragraphs [0076-0077] introduces “if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”). Abbassian further discloses: wherein the instructions further comprise instructions for causing at least one drilling parameter to be modified comprises stopping drilling operations or lifting the drill bit (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”; Examiner notes that rate of penetration includes either putting more drill bit force on the contact formation or lifting the drill bit to relieve penetration force from the drill bit).

	In regards to claim 6, Norman further discloses: instructions further comprise instructions for determining whether the value of the difference falls within one of a plurality of target ranges (at least paragraphs [0076-0077] introduces “if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto” “…from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”). Abbassian further discloses: instructions further comprise instructions for determining whether the value of the difference falls within one of a plurality of target ranges (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”).

	In regards to claim 7, Norman further discloses: wherein the instructions for determining whether a difference between the solids exiting the borehole and the volume of rock drilled exists, and, if so, a value for the difference, further comprise instructions for determining a first flow rate or volume of the fluid entering the borehole during a specified time period, determining a second flow rate or volume of a combination of the fluid and the solids exiting the borehole during a time period that corresponds to the specified time period, determining the volume of rock drilled during a time period that corresponds to the specified time period, and comparing the difference between the volume of solids exiting the borehole during a time period that corresponds to the specified time period and the volume of rock drilled during a time period that corresponds to the specified time period (at least paragraphs [0076-0083] introduces at least paragraphs [0076-0077] introduces “…by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”; “if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”; “In a closed loop circulatory system, the material balance requires proper volume reconciliation to account for all volumes both lost and gained. Continuous volume measurement at both the suction line and flow line allows for near real-time computation of the flow rate differential (i.e., the volumetric flow rate entering into the well subtracted from the volumetric flow rate exiting the well). To maintain a stable drilling fluid, lost fluids must be replenished. Monitoring evaporation losses on a continuous basis contributes to accurate volume reconciliation. When it is determined that a volume of fluid has been lost, a "dilution volume" comprising replacement fluids (e.g., base oil) to compensate for volume losses due to, among other things, cuttings displacement, losses to the formation, losses due to waste volume generated, solids degradation, and evaporative losses, is added to the active mud”).

	In regards to claim 8, Norman further discloses: wherein the instructions further comprise instructions for determining a first time required for fluid entering the borehole to reach a drill bit and a second time required for fluid and cuttings to travel from the drill bit to a location on the surface, and, responsive to the first time and the second time, determining the first flow rate or volume and the second flow rate or volume, wherein the first flow rate or volume and the second flow rate or volume correspond to the specified time period (at least paragraphs [0076-0083] introduces at least paragraphs [0076-0077] introduces “…by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”; “if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”; “In a closed loop circulatory system, the material balance requires proper volume reconciliation to account for all volumes both lost and gained. Continuous volume measurement at both the suction line and flow line allows for near real-time computation of the flow rate differential (i.e., the volumetric flow rate entering into the well subtracted from the volumetric flow rate exiting the well). To maintain a stable drilling fluid, lost fluids must be replenished. Monitoring evaporation losses on a continuous basis contributes to accurate volume reconciliation. When it is determined that a volume of fluid has been lost, a "dilution volume" comprising replacement fluids (e.g., base oil) to compensate for volume losses due to, among other things, cuttings displacement, losses to the formation, losses due to waste volume generated, solids degradation, and evaporative losses, is added to the active mud”).

	In regards to claim 9, Norman further discloses: wherein the instructions for determining whether one or more first adjustments to one or more drilling parameters are indicated further comprise instructions for receiving data associated with a well plan for the borehole and, responsive to the data associated with the well plan, determining whether to continue drilling for a selected time or depth (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).

	In regards to claim 10, Norman further discloses: wherein the instructions for determining whether to continue drilling for a selected time or depth further comprise instructions for determining, responsive to an expected drilling operation or mode, if no adjustment of drilling parameters is indicated (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).

	In regards to claim 11, Norman further discloses: wherein the expected drilling operation or mode comprises a slide drilling operation (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”; Examiner notes the “slide” is introduced when the PLC indicates stopping the rotation of the drill string during drilling operation(s)).

	In regards to claim 12, Norman discloses: A method for controlling the drilling of a well (at least abstract “In embodiments of the method, automated control of drilling operations using the continuously generated information can be accomplished. In one embodiment, a material balance of drilling fluid components using the continuously generated information is provided”; “at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”), the method comprising: 
	a) obtaining, by a control system (at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”), data associated with the fluid added to the borehole being drilled (at least paragraphs [0077-0083] introduces "fluids (e.g., base oil) to compensate for volume losses due to, among other things, cuttings displacement, losses to the formation, losses due to waste volume generated, solids degradation, and evaporative losses, is added to the active mud... programmable logic controller (PLC), can be utilized to automatically adjust the fluids content in the active mud"), fluid exiting the borehole, and a volume of solids exiting the borehole (at least paragraphs [0077-0083] introduces "measurements be calibrated against well bore flow conditions to assure... balance between the fluid entering the well in relation to the fluid exiting", "calculating the relative amounts of HGS & LGS going into the well and exiting the well"); 
	b) obtaining, by the control system, data associated with the borehole and the volume of rock drilled (at least paragraphs [0026, 0077-0083] introduces "drilling... penetrates the formation" and "rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history... continuously obtained solids data, wellbore... efficiency can be estimably determined"); 
	c) determining, by the control system, whether a difference between the solids exiting the borehole and the volume of rock drilled exists and, if so, a value for the difference (at least paragraphs [0026, 0077-0083] introduces “in fifth calculation step, the relative amount of solids ‘percentage solids’... is calculated. The percentage solids is calculated using the percentage... obtained in the fourth determination ... The percentage solids is reported as volume %" and "rock excavated during a drilling interval can be estimated”; “…from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”); 
	d) determining, by the control system, whether the value of the difference is within a target range therefor (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “In an embodiment of a method of the present invention, continuously obtained solids concentration information is utilized to monitor and control the process in a manner that avoids having to resort to such costly remedial measures. In one embodiment, if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”); 
	e) determining, by the control system, whether one or more first adjustments to one or more drilling parameters are indicated and, if so, sending one or more control signals to one or more components of the drilling rig system to make the one or more first adjustments (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “In an embodiment of a method of the present invention, continuously obtained solids concentration information is utilized to monitor and control the process in a manner that avoids having to resort to such costly remedial measures. In one embodiment, if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”); and 
	f) determining, by the control system, whether one or more second adjustments to one or more drilling parameters are indicated and, if so, sending one or more control signals to one or more of the drilling rig system components to make one or more second adjustments (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “In an embodiment of a method of the present invention, continuously obtained solids concentration information is utilized to monitor and control the process in a manner that avoids having to resort to such costly remedial measures. In one embodiment, if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).
	However, Norman appears to be silent in regards to: b) obtaining, by the control system, data associated with the rate of penetration (ROP) of the borehole and the volume of rock drilled;
	e) if the value of the difference indicates a difference by which the volume of solids exiting the borehole and the volume of rock drilled falls below the target range, then determining, by the control system, whether one or more first adjustments to one or more drilling parameters are indicated and, if so, sending one or more control signals to one or more components of the drilling rig system to make the one or more first adjustments to thereby increase the volume of solids exiting the borehole relative to the volume of rock drilled; and 
	f) if the value of the difference by which the volume of the solids exiting the borehole and the volume of rock drilled exceeds the target range, then determining, by the control system, whether one or more second adjustments to one or more drilling parameters are indicated to increase the ROP and, if so, sending one or more control signals to one or more of the drilling rig system components to make one or more second adjustments to thereby increase ROP.
	Nonetheless, the teachings of Abbassian is from the same field of endeavor and used to solve the same problem, as drilling operations disclosed therein is directed to be monitored and managed via a control system for performance purposes. Abbassian discloses: “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…” (at least paragraph [0108]). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Norman to include for the solids introduced in the wellbore annulus to be controlled/adjusted via the rate of penetration of the drilling assembly during drilling operation(s) taught by Abbassian to allow for monitoring and managing the performance (i.e. hole cleaning and wellbore stability) of drilling operations (at least abstract and paragraph [0002, 0108]). 	Furthermore, since Abbassian introduces that hole cleaning effectiveness has a direct correlation to at least the rate of penetration during drilling operation(s), one of ordinary skill in the art would find it obvious from a finite number of solutions to either increase or decrease the rate of penetration to meet the optimal performance (See MPEP 2143, Section I, Subsection E). 

	In regards to claim 13, Normal further discloses: comprising the step of repeating steps (a) - (f) a plurality of time while drilling the borehole (at least abstract and paragraphs [0076-0077] introduces “…a well drilling process may be monitored and/or controlled utilizing continuously obtained drilling fluid characteristic information. As used herein to describe the inline analyses performed by on-line instruments, and/or the information/data obtained or derived therefrom, the terms "continuous" and "continuously" include sensing, measuring, calculating and/or performing other functions on a constant basis, a substantially constant basis (e.g., at the maximum repetitive capabilities of the instrument), or a repetitive intermittent basis”).

	In regards to claim 14, Norman further discloses: comprising the step of providing to the control system the target range (at least paragraphs [0076-0077] introduces “if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto” “…from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”). Abbassian further discloses: comprising the step of providing to the control system the target range (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”).

	In regards to claim 15, Norman further discloses: wherein the one or more control signals are sent to one or more drilling rig control systems, an autodriller system, one or more drilling rig component systems, or a combination thereof (at least paragraphs [0076-0077] introduces “if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).

	In regards to claim 16, Norman further discloses: a plurality of target ranges, each target range associated with one or more formations or borehole segments, and further comprising the step of determining, by the control system, the one or more formations or borehole segments in which a bottom hole assembly (BHA) is located (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).

	In regards to claim 17, Norman further discloses: wherein a plurality of target ranges, each associated with one or more formations or borehole segments, are provided to the control system (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).

	In regards to claim 18, Norman further discloses: comprising comparing, by the control system, the total volume of fluids and solids exiting the borehole and the total volume of the fluids entering the borehole and the rock drilled and, if the fluids and solids exiting the borehole is less than the fluids entering the borehole and the rock drilled by a predetermined amount, sending, by the control system, one or more control signals to one or more of the drilling rig system components (at least paragraphs [0076-0083] introduces at least paragraphs [0076-0077] introduces “…by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”; “if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”; “In a closed loop circulatory system, the material balance requires proper volume reconciliation to account for all volumes both lost and gained. Continuous volume measurement at both the suction line and flow line allows for near real-time computation of the flow rate differential (i.e., the volumetric flow rate entering into the well subtracted from the volumetric flow rate exiting the well). To maintain a stable drilling fluid, lost fluids must be replenished. Monitoring evaporation losses on a continuous basis contributes to accurate volume reconciliation. When it is determined that a volume of fluid has been lost, a "dilution volume" comprising replacement fluids (e.g., base oil) to compensate for volume losses due to, among other things, cuttings displacement, losses to the formation, losses due to waste volume generated, solids degradation, and evaporative losses, is added to the active mud”). Abbassian further discloses: comprising comparing, by the control system, the total volume of fluids and solids exiting the borehole and the total volume of the fluids entering the borehole and the rock drilled and, if the total volume of fluids and solids exiting the borehole is less than the total volume of fluids entering the borehole and the rock drilled by a predetermined amount, sending, by the control system, one or more control signals to one or more of the drilling rig system components to decrease the ROP (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”; Furthermore, since Abbassian introduces that hole cleaning effectiveness has a direct correlation to at least the rate of penetration during drilling operation(s), one of ordinary skill in the art would find it obvious from a finite number of solutions to either increase or decrease the rate of penetration to meet the optimal performance;
see MPEP 2143, Section I, Subsection E).

	In regards to claim 19, Norman discloses: A method for drilling (at least abstract “In embodiments of the method, automated control of drilling operations using the continuously generated information can be accomplished. In one embodiment, a material balance of drilling fluid components using the continuously generated information is provided”; “at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”) comprising: 
	a) receiving, by a computer system coupled to a drilling rig (at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”), information associated with hole cleaning effectiveness during drilling of a borehole (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”); 
	b) determining, by the computer system, a value for hole cleaning effectiveness during drilling (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”); 
	c) determining, by the computer system, whether the value for hole cleaning effectiveness falls below a threshold for hole cleaning effectiveness (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”); and 
	d) causing, at least one drilling parameter to be modified in order to control drilling if the control system determines that the value for hole cleaning effectiveness falls below the threshold (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”); and 
	e) repeating, by the surface steerable system during drilling of the borehole, the steps of (a) - (c) (at least abstract and paragraphs [0076-0077] introduces “…a well drilling process may be monitored and/or controlled utilizing continuously obtained drilling fluid characteristic information. As used herein to describe the inline analyses performed by on-line instruments, and/or the information/data obtained or derived therefrom, the terms "continuous" and "continuously" include sensing, measuring, calculating and/or performing other functions on a constant basis, a substantially constant basis (e.g., at the maximum repetitive capabilities of the instrument), or a repetitive intermittent basis”).
	However, Norman appears to be silent in regards to: c) determining, by the computer system, whether the value for hole cleaning effectiveness falls below a threshold for hole cleaning effectiveness;
	d) causing, by the surface steerable system, at least one drilling parameter to be modified in order to control drilling if the control system determines that the value for hole cleaning effectiveness falls below the threshold.
	Nonetheless, the teachings of Abbassian is from the same field of endeavor and used to solve the same problem, as drilling operations disclosed therein is directed to be monitored and managed via a control system for performance purposes. Abbassian discloses: “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…” (at least paragraph [0108]). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Norman to include for the causing, by a surface steerable system, at least one drilling parameter to be modified in order to control drilling if the control system determines that the value for hole cleaning effectiveness falls below the threshold taught by Abbassian to allow for monitoring and managing the performance (i.e. hole cleaning and wellbore stability) of drilling operations (at least abstract and paragraph [0002, 0108]). 	 

	In regards to claim 20, Norman further discloses: wherein the threshold is determined responsive to at least one of ROP, WOB, mud pressure, mud flow rate, rock characteristics, historical information, and a well plan (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”). Abbassian further discloses: wherein the threshold is determined responsive to at least one of ROP, WOB, mud pressure, mud flow rate, rock characteristics, historical information, and a well plan (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”).

	In regards to claim 21, Norman further discloses: comprising the step of providing an alert signal if the value for hole cleaning effectiveness falls below the threshold value therefor (at least paragraphs [0076-0077] introduces “determinations made using the obtained drilling fluid characteristic information, and/or calculations described herein or otherwise known, allow for estimation regarding drilling fluid properties or qualities, and/or drilling operation performance, conditions, situations, or events. In various embodiments, continuously obtained data is communicated to a drill crew. This communication may be in the form of electronic notification, alert, or alarm (e.g., via computer), and/or non-computerized notification, alert, or alarm, including but not limited to, visual, audial, and mechanical events” “…from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”). Abbassian further discloses: signal if the value of the difference falls below a threshold value therefor (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”).

	In regards to claim 22, Norman further discloses: wherein the step of causing at least one drilling parameter to be modified (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”). Abbassian further discloses: wherein the step of causing at least one drilling parameter to be modified further comprises one or more of adjusting ROP, adjusting WOB, adjusting mud flow rate, adjusting torque applied to a drill string, adjusting differential pressure, and adding one or more additives to drilling mud (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”). 

	In regards to claim 23, Norman further discloses: the step of causing at least one drilling parameter to be modified (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”). Abbassian further discloses: wherein the step of causing at least one drilling parameter to be modified comprises stopping drilling operations or lifting the drill bit (at least paragraph [0108] introduces “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…”; Examiner notes that rate of penetration includes either putting more drill bit force on the contact formation or lifting the drill bit to relieve penetration force from the drill bit).

	In regards to claim 24, Norman further discloses: wherein the information associated with hole cleaning effectiveness comprises information from one or more downhole sensors, one or more surface sensors, or a combination thereof (at least paragraphs [0076-0077] introduces “the inline analyses performed by on-line instruments, and/or the information/data obtained or derived therefrom, the terms "continuous" and "continuously" include sensing, measuring, calculating and/or performing other functions on a constant basis, a substantially constant basis”; “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).

	In regards to claim 25, Norman further discloses: wherein the information associated with hole cleaning effectiveness comprises information from one or more sensors obtained while drilling the well, historical information from another well, or a combination thereof (at least paragraphs [0076-0077] introduces “the inline analyses performed by on-line instruments, and/or the information/data obtained or derived therefrom, the terms "continuous" and "continuously" include sensing, measuring, calculating and/or performing other functions on a constant basis, a substantially constant basis”; “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).

	In regards to claim 26, Norman discloses: A control system for a drilling rig system (at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”), the control system comprising: a processor; 
	a memory coupled to the processor, wherein the memory comprises instructions executable by the processor (at least paragraphs [0012-0013, 0077-0083] introduces “…the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation”) for: 
	a) receiving information relating to cleaning effectiveness of a borehole during drilling (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”); 
	b) determining whether the hole cleaning effectiveness deviates from a desired state therefor (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”); and 
	c) if the hole cleaning effectiveness deviates from the desired state therefor, then automatically adjusting one or more drilling processes or one or more drilling parameters to thereby avoid cuttings buildup in the borehole (at least paragraphs [0077-0083] introduces “By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “In an embodiment of a method of the present invention, continuously obtained solids concentration information is utilized to monitor and control the process in a manner that avoids having to resort to such costly remedial measures. In one embodiment, if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”).
	However, Norman appears to be silent in regards to: c) if the hole cleaning effectiveness deviates from the desired state therefor, then automatically adjusting one or more drilling processes or one or more drilling parameters to thereby avoid risk setpoints associated with a cuttings buildup in the borehole.
	Nonetheless, the teachings of Abbassian is from the same field of endeavor and used to solve the same problem, as drilling operations disclosed therein is directed to be monitored and managed via a control system for performance purposes. Abbassian discloses: “Hole cleaning, which primarily includes the process of removing cuttings from the wellbore, is dependent on several factors. These factors include, but are not limited to… the rotational speed of the drill pipe, particularly in intermediate and higher inclination sections (the rotation above a given threshold improves cleaning by mechanical disruption of settled beds through movement of the drill string, and by periodic diversion of high velocity flow to the low side of the wellbore); rate of penetration (which controls the rate at which drilled solids are introduced into the wellbore annulus)…” (at least paragraph [0108]). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Norman to include for if the hole cleaning effectiveness deviates from the desired state therefor, then automatically adjusting one or more drilling processes or one or more drilling parameters to thereby avoid risk setpoints associated with a cuttings buildup in the borehole taught by Abbassian to allow for monitoring and managing the performance (i.e. hole cleaning and wellbore stability) of drilling operations (at least abstract and paragraph [0002, 0108]).

	In regards to claim 27, Normal further discloses: instructions for repeating (a) - (f) a plurality of times during drilling of the borehole (at least abstract and paragraphs [0076-0077] introduces “…a well drilling process may be monitored and/or controlled utilizing continuously obtained drilling fluid characteristic information. As used herein to describe the inline analyses performed by on-line instruments, and/or the information/data obtained or derived therefrom, the terms "continuous" and "continuously" include sensing, measuring, calculating and/or performing other functions on a constant basis, a substantially constant basis (e.g., at the maximum repetitive capabilities of the instrument), or a repetitive intermittent basis”).

	In regards to claim 28, Norman further discloses: wherein the instructions for receiving information further comprise information for receiving information relating to a volume of rock drilled and a corresponding volume of the rock exiting the borehole (at least paragraphs [0026, 0077-0083] introduces “in fifth calculation step, the relative amount of solids ‘percentage solids’... is calculated. The percentage solids is calculated using the percentage... obtained in the fourth determination ... The percentage solids is reported as volume %" and "rock excavated during a drilling interval can be estimated”; “…from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined. If the wellbore cleaning efficiency significantly deteriorates, a decrease in the concentration of low gravity solids removed from the well occurs. Traditionally, this decrease in wellbore cleaning efficiency is only observed over time”). 

	In regards to claim 29, Norman further discloses: wherein the desired state comprises a target range and wherein the risk setpoints comprise a stall (at least paragraphs [0076-0077] introduces “by continuously obtaining the water cut, percentage oil, and chlorides concentration, a complete solids determination, and therefore a quantification of drill cuttings removal from the well, can be determined on a continuous basis. By calculating the relative amounts of HGS & LGS going into the well and exiting the well, the concentration of drilled solids in the drilling fluid can be calculated, and near real-time data quantifying the amount of drilled solids being removed from the well can be continuously obtained. The mass of rock excavated during a drilling interval can be estimated, based on drilling parameters, information about the formation, and drilling history. Thus, from the continuously obtained solids data, wellbore cleaning efficiency can be estimably determined”; “…if the continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto”; Examiner notes the “slide” is introduced when the PLC indicates stopping the rotation of the drill string during drilling operation(s)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676